802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KENNETH D. KIRKENDOLL, Petitioner-Appellantv.ROBERT MATTHEWS, WARDEN, FEDERAL CORRECTIONAL FACILITY,LEXINGTON, KENTUCKY, Respondent-Appellee.
No. 86-5063.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1986.

1
BEFORE:  KRUPANSKY, NELSON and RYAN, Circuit Judges

ORDER

2
The petitioner moves for counsel and the respondent moves to dismiss this appeal from the district court's order denying the petition for a writ of habeas corpus.  The petitioner was convicted of probation violation and received a five year sentence.  That sentence was later reduced to two years.


3
The petition alleges that the prison officials failed to give the petitioner proper credit for time spent in a county jail.  As relief, he requested his immediate release.  The district court found that the petitioner's arguments were without merit.


4
The respondent's motion to dismiss is accompanied by an affidavit showing that the petitioner has been released from prison and has received his absolute release from custody.  Under these circumstances, the petitioner's claim for release is now moot.  LoCicero v. Day, 518 F.2d 783, 785 (6th Cir. 1975).


5
The motion for counsel is denied.  The motion to dismiss the appeal is granted.